Citation Nr: 0624582	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  04-18 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for generalized anxiety 
disorder.

3.  Entitlement to service connection for residuals, healed 
left tibia stress fracture.

4.  Entitlement to service connection for Parkinson's 
disease, claimed as right leg disorder, right foot disorder, 
and right arm disorder due to undiagnosed illness.  

5.  Entitlement to service connection for sciatica, left leg, 
including as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

M. Chisick, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1988 to 
December 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  February 2003 rating decision of 
the St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The issue of service connection for Parkinson's disease, 
claimed as right leg disorder, right foot disorder, and right 
arm disorder; and the claim pertaining to service connection 
for sciatica of the left leg, both including as due to 
undiagnosed illness, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no current medical evidence of PTSD.

2.  Generalized anxiety disorder was not manifested during 
service and has not been shown to be causally or 
etiologically related to service.

3.  There is no current evidence of residual disability from 
a healed, in-service left tibia stress fracture.



CONCLUSIONS OF LAW

1. The criteria for the establishment of service connection 
for PTSD are not met.  38 U.S.C.A. §§ 1111, 1219, 1154 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2005).

2.  The criteria for the establishment of service connection 
for generalized anxiety disorder are not met.  38 U.S.C.A. §§ 
1111, 1219, 1154 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005).

3.  The criteria for the establishment of service connection 
for residuals, healed left tibia fracture, are not met.  38 
U.S.C.A. §§ 1111, 1219, 1154 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA must apprise the veteran of the evidence needed to 
substantiate a claim for benefits, and further allocate the 
responsibility for obtaining such evidence.  Additionally, VA 
must advise the veteran to submit any evidence that pertains 
to a claim.  The law further provides that VA will make 
reasonable efforts to assist a veteran in obtaining the 
evidence necessary to substantiate a claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (2002).

Notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a veteran before the initial unfavorable agency 
of original jurisdiction ("AOJ") decision on a claim for VA 
benefits.

By letter dated in July 2002, the RO apprised the veteran of 
the evidence required for establishing service connection for 
PTSD, generalized anxiety disorder, and healed left tibia 
stress fracture, and advised the veteran of the allocation of 
responsibility for obtaining such evidence.  Subsequent to 
the VA's advisement to the veteran of what evidence would 
substantiate these claims, the allocation of responsibility 
for obtaining such evidence, and advising the veteran that he 
should submit all relevant evidence, de novo review of the 
claims was accomplished in March 2004, and a Statement of the 
Case ("SOC") was issued.

Apart from the July 2002 letter, the rating decision on 
appeal and the March 2004 SOC provided the veteran with 
specific information as to why the claims were being denied 
and of the evidence that was lacking.  The March 2004 SOC 
supplied the veteran with the complete text of 38 C.F.R. 
§ 3.159(b)(1), concerning the need for the veteran to provide 
any evidence pertaining to the claims.

In concluding that the notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal notice letter to the veteran.  However, what 
the law seeks to achieve is to give the veteran notice of the 
elements outlined above.  Once that has been done-
irrespective of whether it has been done by way of a single 
notice letter, or via more than one communication-the 
essential purposes of the law have been satisfied.  Here, the 
Board finds that, because each of the four content 
requirements of proper notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2005).

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claims.  38 U.S.C.A. 
§ 5103A (a), (b) and (c) (2002).  In particular, as to PTSD, 
VA requested that the veteran complete and return a 
questionnaire which would assist VA in its research efforts.  
However, the veteran did not complete or return the 
questionnaire.  While the VA is obligated to assist a 
claimant in the development of a claim, there is no duty on 
the VA to prove the claim.  If a claimant wishes assistance, 
he cannot passively wait for it in circumstances where he 
should have information that is essential in obtaining the 
putative evidence.  Wamhoff v. Brown, 8 Vet. App. 517 (1996); 
Wood v. Derwinski, 1 Vet. App. 190, reconsidered, 1 Vet. App. 
406 (1991).   Further, under the VCAA, a claimant for VA 
benefits has the responsibility to present and support the 
claim.  38 U.S.C.A. 
§  5107(a).  In a July 2002 letter, the veteran through his 
representative reported that he had no further evidence to 
submit. 

VA also requested that the veteran either submit his 
available private medical records, service medical records 
(SMRs), and VA medical records or authorize VA to obtain 
those records on his behalf.  The veteran submitted his 
private medical records and VA obtained the veteran's SMRs.  
The veteran had no VA medical treatment records.  The 
treatment records were received and reviewed through April 
2002.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  VA examinations 
were completed in November 2002, December 2002, and January 
2003.

The Board finds that VA has done everything reasonably 
possible to assist the veteran, the veteran has not 
identified any further evidence to support his claims, and 
the record is ready for appellate review.


Analyses of the Claims

Service connection may be granted for a disability arising 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304, 3.306.  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
In addition, if certain chronic diseases become manifest to a 
compensable degree within one year of separation from 
service, such diseases are presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  Pond v. West, 12 Vet. App. 341, 346 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim, or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


Service Connection for PTSD 

The veteran contends that he has PTSD.  Because no competent 
medical evidence diagnosing the disorder is of record, the 
claim will be denied.

Requisite for a grant of service connection is medical 
evidence establishing a diagnosis of the disorder, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors. 38 C.F.R. § 3.304(f).  

The veteran underwent a VA PTSD examination in November 2002.  
He was clinically interviewed and administered several 
neuropsychological screening tests.
The results of the neuropsychological screening tests were 
completely within normal limits and were not suggestive of 
any organic deficits.  Mild levels of anxiety, anger, and 
marital discord and some discomfort with other people were 
noted, but nothing was at an extreme clinical level.

The examiner observed that the veteran has demonstrated 
stability in relationships, evidenced by being married and by 
being employed since discharge from service.

The veteran reported persistent increased arousal and sleep 
disturbance, but did not report re-experience of trauma or 
avoidant behavior.

On mental status examination, the VA examiner observed no 
impairment in thought process or communication, delusions, 
hallucinations, inappropriate behavior, memory loss, 
ritualistic behavior, panic attack, or suicidal or homicidal 
ideation.  The veteran was alert and oriented to all spheres 
and capable of maintaining activities of daily living.  The 
examiner concluded that the veteran had no mental disorder.  

Because the above objective medical evidence indicates that 
the veteran does not  have PTSD, a grant of service 
connection for this disorder is not appropriate.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (holding that absent 
proof of a present disability, there can be no valid claim).  

Accordingly, service connection for PTSD is denied.


Service Connection for Generalized Anxiety Disorder

The veteran underwent a VA mental disorders examination in 
December 2002.  The December 2002 VA examiner diagnosed the 
veteran with generalized anxiety disorder.

This evidence constitutes proof that the veteran has the 
current disability of generalized anxiety disorder, thereby 
satisfying the first element for service connection under 
Pond.  However, service connection for generalized anxiety 
disorder is denied because the veteran fails to establish the 
second or third elements under Pond.

Regarding in-service incurrence of the current disorder, the 
second element under Pond, SMRs are silent for any 
complaints, diagnoses, or treatments for any psychological 
disorder.  Moreover, the veteran reported no nervous trouble 
of any sort on his December 1992 service separation medical 
history questionnaire, and his December 1992 service 
separation physical examination noted no psychiatric 
disorders. 

Regarding the third element under Pond, a nexus between the 
current disorder and service, the December 2002 VA examiner 
specifically stated that the veteran's current generalized 
anxiety disorder was not related to service.  Rather, noting 
that the veteran reported that his mother has a problem with 
anxiety, the December 2002 VA examiner opined that the 
veteran may have a genetic predisposition for an anxiety 
disorder.

Because the veteran fails to establish both the second and 
third elements of service connection under Pond, service 
connection for generalized anxiety disorder is denied.  


Service Connection for Healed Left Tibia Stress Fracture  

SMRs show that in January 1989, the veteran reported pain the 
in the shin area of the left leg.  In February 1989, this was 
diagnosed as a stress fracture of the upper left tibia and 
was treated with medications and therapy.  In March 1989, he 
fell on his left leg while jumping down from a wall on an 
obstacle course, resulting in a renewed stress fracture of 
the left tibia.  The veteran received therapy up through May 
1989.  On physical examination in April 1989, no pain was 
observed with palpation and the veteran reported feeling 
"alright," but an April 1989 x-ray report noted that the 
fracture line was still visible.  In May 1989, an x-ray 
report of the left tibia documented good healing of the 
stress fracture. 

 In August 1989, the veteran again complained of left leg 
pain.  He was diagnosed with post-fracture, exercise induced 
pain.  The veteran was treated with an anti-inflammatory 
agent and was advised to massage the area with ice after 
running and to get better-quality running shoes and inserts 
for his boots and shoes.  SMRs are silent for any further 
complaints, diagnoses, or treatments for left leg problems 
until three years later, when in October 1992, the veteran 
complained that his left knee hurt while running.  The 
veteran denied pain and described the hurt as just 
bothersome.  Physical examination revealed a full range of 
motion of the left leg without pain.  No diagnosis was made 
or treatment given.

The only other objective medical evidence of a left leg 
disorder is a complaint from May 1999 of bilateral stiffness 
and pain in the knees for which no diagnosis was made and the 
veteran was given a cortisol injection.  At the January 2003 
VA examination, the veteran reported that during a weekend, 
he suffered a stress fracture of the left tibia and treated 
it alone.  However, he denied residual disability,  surgical 
interventions, chronic pain, or disease.  The VA examiner 
noted no edema of the extremities and concluded that the 
veteran had no residuals from the healed stress fracture of 
the left tibia.

The veteran argues that although he currently has no major 
problem with his healed left tibia, he experiences stiffness 
and pain in the left leg which requires treatment with 
analgesics.  He requests service connection on this basis.  

However, a grant of service connection is not appropriate.  
The veteran has symptoms of stiffness and pain, which have 
been specifically noted by the January 2003 VA examiner to be 
unrelated to the in-service incident.  Symptoms alone, 
without a diagnosed, related medical disorder, do not 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  

SMRs indicate that the veteran's left tibial stress fracture 
was healed by May 1989.  Although the left leg pain he 
experienced in August 1989 was related to that fracture, the 
disorder was treated and resolved as evidenced by no further 
complaints, diagnoses, or treatments of left leg pain for 
three years.  The only subsequent in-service occurrence of 
left leg discomfort in October 1992 was not diagnosed as 
residuals of the healed left tibial stress fracture.  

Likewise, the veteran's more current left leg problems, as 
documented in May 1999 and as alleged at the January 2003 VA 
examination, were not diagnosed as residuals of the healed 
left tibial stress fracture which occurred in service.  Thus, 
the record contains no objective evidence of current 
residuals, healed left tibial stress fracture.

Accordingly, service connection for residuals, healed left 
tibia stress fracture, is denied.


ORDER

Service connection for PTSD is denied.

Service connection for generalized anxiety disorder is 
denied.

Service connection for residuals healed left tibia stress 
fracture is denied.


REMAND

The issues of service connection for Parkinson's disease, 
claimed as right leg disorder, right foot disorder, and right 
arm disorder; and for sciatica of the left leg  due to 
undiagnosed illness,  must be REMANDED for further 
development.

The record reflects that in a September 2001 letter, Dr. 
S.R.T., the veteran's private physician, indicated that the 
veteran had a motor vehicle accident with some neck injury 3 
years prior and began to develop stiffness in the right arm 
and right leg a year after the accident.  The December 2002 
VA neurological examination, conducted without reviewing the 
case file, neither noted this fact, nor reviewed the 
veteran's SMRs.  In addition, in the May 2004 Appeal to Board 
of Veterans' Appeals, the veteran stated that he was 
diagnosed with Parkinson's disease in July 2002, yet medical 
records of such are not in the case file.  All of these 
records may reflect on the diagnosis of the veteran's right 
leg, right foot, and right arm disorders, which he alleges 
are due to Gulf War Syndrome.  Given the equivocal nature of 
the December 2002 VA neurological examiner's conclusion that 
the veteran's symptoms were suggestive of early-stage 
Parkinson's disease, these overlooked records may have some 
bearing on the resolution of this claim and should be 
considered.  

As to the claim of service connection for sciatica of the 
left leg, SMRs show that in October 1992 the veteran 
complained of pain in the left buttock.  He stated that he 
had experienced such pain off and on for over a year and that 
the pain was more intense in the morning, and less severe in 
the afternoon, and that the pain has been continuous.  The 
veteran was diagnosed with having muscle strain in the 
buttocks and was prescribed anti-inflammatory and muscle 
relaxant medications.  

The veteran has reported that he has continued to have 
symptoms of such pain.  Because the veteran is competent to 
report such symptoms, and because the symptoms may be in the 
nature of neurologic signs and symptoms, a clarifying VA 
examination will be afforded to the veteran to ascertain if 
such symptoms may qualify as an undiagnosed illness under 38 
C.F.R. § 3.317.

Accordingly, the case is REMANDED for the following action:

1.  The RO will ascertain if the veteran 
has received any VA, non-VA, or other 
medical treatment for Parkinson's disease 
(including pertaining to a right leg, 
right foot, and right arm disorder) and 
left leg sciatica that is not evidenced 
by the current record.  The veteran 
should be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO should then obtain these records 
and associate them with the claims 
folder.  

2.  If, after making reasonable efforts, 
any adequately identified records are not 
obtained, notify the veteran that those 
records have not been obtained by 
identifying the records; explaining the 
efforts made to obtain those records; and 
describing any further action to be taken 
with respect to the claim.  




3.  The RO/AMC will afford the veteran a 
VA neurological examination, to be 
conducted by a qualified physician, to 
ascertain a diagnosis, if possible, of 
his current right foot, right leg, and 
right arm and left leg/buttock symptoms.  
If a diagnosis is made for any of these 
disorders separately or combined, 
determine if the diagnosed disorder(s) 
is/are related to service.  If any 
disorder remains undiagnosed, so state.  
If the examiner is unable to comment 
without resort to speculation, he or she 
should so state.  The veteran's claims 
folder, medical records, and a copy of 
this remand, must be reviewed by the 
examiner in conjunction with the 
examination, and the examiner must 
acknowledge this receipt and review in 
any report generated as a result of this 
remand.  

4.  Following such development, the 
RO/AMC will provide the veteran and his 
service representative with a 
Supplemental Statement of the Case 
("SSOC") regarding the claims of 
service connection for right leg 
disorder, right foot disorder, and right 
arm disorder; and for service connection 
of sciatica of the left leg, including as 
due to undiagnosed illness.  The SSOC 
should address all aspects of the claims 
and compliance with VA's duty to notify 
and assist.  Thereafter, the case should 
be returned to the Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


